Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 1 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 2 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 3 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 4 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 5 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 6 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 7 of 8
Case 9:20-bk-11072-DS   Doc 77 Filed 10/30/20 Entered 10/30/20 09:05:29   Desc
                         Main Document    Page 8 of 8
